Citation Nr: 0423750	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-02 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for a low back disorder.

Entitlement to service connection for a bilateral knee 
disorder.

Entitlement to service connection for a left hip disorder.

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from May 1962 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  That decision denied service 
connection for a low back disorder, bilateral knee disorder, 
left hip disorder and left ankle disorder.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2004.  The Board 
notes that the veteran perfected an appeal with regard to the 
issue of entitlement to service connection for a right ankle 
disorder.  However, in March 2004, the veteran formally 
withdrew this issue.  Therefore, it is not currently before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records are silent with regard to complaints, 
findings or treatment related to the low back, knees, left 
hip or left ankle.  Service personnel records indicate that 
the veteran completed basic airborne training and earned a 
parachute badge during service.  At his March 2004 hearing, 
the veteran testified that his current joint disabilities are 
a result of his multiple parachute jumps during service.  He 
indicated that after basic airborne training he completed at 
least 26 parachute jumps during the remainder of his service.  
He stated that he did not go to sick call for many of his 
injuries because he would have been looked down on by his 
Sergeant if he did.  He also reported seeking private 
treatment immediately after service.  The veteran stated that 
he attempted to obtain those private treatment records, but 
was informed that such records had been purged from the 
providers' files.

A September 1986 private treatment note reflected treatment 
for complaints of pain in multiple joints, including the 
knees and left ankle.  The veteran reported experiencing such 
joint pain for at least 10 years.  The physician noted that 
the veteran had chronic polyarthralgias, likely related to an 
old trauma or overuse.  Multiple private treatment records 
developed in the 1990s reflect continued treatment for 
complaints associated with the veteran's low back, knees, 
left hip and left ankle.  It is unclear from such records 
exactly what the veteran's current disabilities are with 
regard to these specific joints.  The Board finds that based 
on recent treatment records documenting continued complaints, 
and the September 1986 private treatment note that reflects 
chronic joint complaints that may be linked to previous 
trauma or overuse, as well as the veteran's service history 
as a paratrooper, a VA examination is necessary in order to 
make a decision in this claim.

Accordingly, the claim is REMANDED for the following:

1.  The RO should arrange for a VA 
examination that is appropriate to 
determine the nature and etiology of any 
current low back, bilateral knee, left 
hip or left ankle disorder.  Any further 
indicated special studies should be 
conducted.  A copy of the claims file and 
a separate copy of this remand should be 
made available to the examiner for 
review.  The examiner is specifically 
requested to comment as to whether any 
clinically indicated findings of 
pathology in the joint areas in question 
would be consistent with old trauma such 
as the repeated stress associated with 
parachute jumping during service.  Any 
opinion so expressed should be 
accompanied by the examiner's reasoning 
for such opinion.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



